The opinion of the court was delivered by
Schroeder, C.J.:
This is an original action in quo warranto brought by Nick A. Tomasic, Wyandotte County District Attorney, (relator) challenging the constitutionality of K.S.A. 79-201a Second, as amended, and challenging the legality of certain actions taken or proposed to be taken by the City of Kansas City, Kansas, and the City of Kansas City, Kansas-Wyandotte County Joint Port Authority (respondents) under an inducement agreement with General Motors Corporation (GM).
Due to the urgency of the matter and public interest involved, this action was given a preferential setting in our court. The case has been briefed thoroughly by the parties and was argued on April 2, 1985.
After examining the record and giving the matter due consideration we hold judgment shall be entered for the respondents. The court finds that K.S.A. 79-201a Second does not violate the Kansas Constitution or the United States Constitution in any of the particulars charged by the relator, and the challenged actions taken or proposed to be taken by the respondents are legal.
This brief opinion announcing the decision of the court will be *165supplemented by a formal opinion to be filed when it is prepared.
Lockett, J., concurring.
Herd, J., dissenting.